OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, without costs, and case remitted to Civil Court of the City of New York, New York County, with directions to dismiss the proceeding upon the ground of mootness (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 718; Matter of Adirondack League Club v Board of Black Riv. Regulating Dist., 301 NY 219, 223).
Concur: Chief Judge Kaye and Judges Bellacosa, Smith, Levine, Ciparick, Wesley and Rosenblatt.